Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The Claims has been amended as follows: 
6.   A method, comprising: 
 Amendment dated March 4, 2022 Reply to Office Action of November 5, 2021 obtaining, by a computer processor, dynamic response data regarding a geological region of interest, wherein the dynamic response data comprises a plurality of transmissibility values; 
determining, by the computer processor, a reservoir graph network based on the dynamic response data and a reservoir grid model, wherein the reservoir graph network comprises a plurality of grid cells, a plurality of wells, and a plurality of graph edges;
 generating, by the computer processor, a first graph neural network based on the reservoir graph network; 
obtaining , by the computer processor, training data for   a machine-learning algorithm; 
determining , by the computer processor, whether a first difference between predicted data and a first portion of the training data satisfies a predetermined criterion, wherein the predicted data is generated by the first graph neural network during a machine-learning epoch; , by the computer processor, in response to the first difference failing to satisfy the predetermined criterion, the first graph neural network to produce an  updated graph neural network for the geological region of interest, 
 and simulating, by the computer processor, one or more wells within the geological region of interest using the updated graph neural network.

8. A method, comprising: obtaining , by a computer processor,   grid model data from a reservoir grid model for a geological region of interest; 
Determining , by the computer processor,  updated model data based on the grid model data and a geostatistical process; 
Performing , by the computer processor, a plurality of reservoir simulations using the updated model data to generate a plurality of reservoir property realizations for the geological region of interest; and 
Performing, by the computer processor, an uncertainty quantification for a plurality of dynamic responses from the plurality of reservoir simulations; 
obtaining, by  computer processor, dynamic response data regarding a geological region of interest, wherein the dynamic response data comprises a plurality of transmissibility values; determining, by the computer processor, a reservoir graph network based on the dynamic response data and a reservoir grid model, wherein the reservoir graph network comprises a plurality of grid cells, a plurality of wells, and a plurality of graph edges; generating, 
10. A system, comprising: 

the simulator device configure to: 
obtain dynamic response data regarding a geological region of interest, wherein the dynamic response data comprises a plurality of transmissibility values; 
determine a reservoir graph network based on the dynamic response data and a reservoir grid model, wherein the reservoir graph network comprises a plurality of grid cells, a plurality of wells, and a plurality of graph edges; 
determine a neural network parameterization using one-hot encoding and the reservoir graph network, wherein the neural network parameterization comprises object data, sender relation data, receiver relation data, and relation information; 
generate a first graph neural network based on the reservoir graph network, wherein the first graph neural network is generated by the simulator device using the neural network parameterization; 40760286Application No. 16/900,050Docket No.: 18733-101001 Amendment dated March 4, 2022 Reply to Office Action of November 5, 2021 
update the first graph neural network using a machine-learning algorithm to produce an updated graph neural network for the geological region of interest; and 
simulate one or more wells within the geological region of interest using the updated graph neural network.

14.   A system, comprising:  
a logging system coupled to a plurality of logging tools; and 40760287Application No. 16/900,050Docket No.: 18733-101001 Amendment dated March 4, 2022 Reply to Office Action of November 5, 2021 
configure to 
obtain dynamic response data regarding a geological region of interest, wherein the dynamic response data comprises a plurality of transmissibility values; 

generate a first graph neural network based on the reservoir graph network; 
obtain training data for  a machine-learning algorithm; determining whether a first difference between predicted data and a first portion of the training data satisfies a predetermined criterion, wherein the predicted data is generated by the first graph neural network during a machine-learning epoch; and 
update, in response to the first difference failing to satisfy the predetermined criterion, the first graph neural network to produce  an updated graph neural network for the geological region of interest, and wherein the 
16.  A system, comprising: 
configure to  
obtain grid model data from a reservoir grid model for   a geological region of interest; 
 determine updated model data based on the grid model data and a geostatistical process; 
perform a plurality of reservoir simulations using the updated model data to generate a plurality of reservoir property realizations for the geological region of interest; 
 perform an uncertainty quantification for a plurality of dynamic responses from the plurality of reservoir simulations; 
obtain dynamic response data regarding a geological region of interest, wherein the dynamic response data comprises a plurality of transmissibility values; 40760289Application No. 16/900,050Docket No.: 18733-101001 Amendment dated March 4, 2022 Reply to Office Action of November 5, 2021 
 determine a reservoir graph network based on the dynamic response data and a reservoir grid model, wherein the reservoir graph network comprises a plurality of grid cells, a plurality of wells, and a plurality of graph edges; 
generate a first graph neural network based on the reservoir graph network; updating the first graph neural network using a machine-learning algorithm to produce an updated graph neural network for the geological region of interest; and 
simulate one or more wells within the geological region of interest using the updated graph neural network.
Allowable Claims
The claims 1-8,10-12, 14-16 and 18-20  are allowed.  Specifically, the independent Claims 1, 6, 8, 10, 14, 16 and 18 are allowed over the prior art. The dependent Claims are also allowed due to its dependencies to said independent Claims. 
Reasons for allowance
Regarding prior art, Claims 1, 6, 8, 10, 14, 16 and 18 Though the prior arts teach, the prior arts fail (see PTO 892 & IDS) to further teach or suggest a combination, specifically 
Claim 1: “determining a neural network parameterization using one- hot encoding and the reservoir graph network, wherein the neural network parameterization comprises object data, sender relation data, receiver relation data, and relation information; generating, by the computer processor, a first graph neural network based on the reservoir graph network, wherein the first graph neural network is generated by a simulator device using the neural network parameterization;”.
Claim 6 : “obtaining training data for a machine-learning algorithm; determining whether a first difference between predicted data and a first portion of the training data satisfies a predetermined criterion, wherein the predicted data is generated by the first graph neural network during a machine-learning epoch; and updating, in response to the first difference failing to satisfy the predetermined criterion, the first graph neural network to produce an  updated graph neural network for the geological region of interest,updated graph neural network is updated iteratively using a plurality of machine-learning epochs and the training data to produce the updated graph neural network;”
Claim 8:” obtaining grid model data from a reservoir grid model for [[the]] a. geological region of interest; determining updated model data based on the grid model data and a geostatistical process; performing a plurality of reservoir simulations using the updated model data to generate a plurality of reservoir property realizations for the geological region of interest; and performing an uncertainty quantification for a plurality of dynamic responses from the plurality of reservoir simulations”.
Claim 10: “determining a neural network parameterization using one-hot encoding and the reservoir graph network, wherein the neural network parameterization comprises object data, sender relation data, receiver relation data, and relation information; generating a first graph neural network based on the reservoir graph network, wherein the first graph neural network is generated by the simulator device using the neural network parameterization; updating the first graph neural network using a machine-learning algorithm to produce an updated graph neural network for the geological region of interest”.
Claim 14: “obtaining training data for   a machine-learning algorithm; determining whether a first difference between predicted data and a first portion of the training data satisfies a predetermined criterion, wherein the predicted data is generated by the first graph neural network during a machine-learning epoch; and updating, in response to the first difference failing to satisfy the predetermined criterion, the first graph neural network to produce   an updated graph neural network for the geological region of interest, and wherein the updated graph neural network is updated iteratively using a plurality of machine-learning epochs and the training data to produce the updated graph neural network;”
Claim 16:”  obtaining grid model data from a reservoir grid model for   a geological region of interest; determining updated model data based on the grid model data and a geostatistical process; performing a plurality of reservoir simulations using the updated model data to generate a plurality of reservoir property realizations for the geological region of interest; 
Claim 18:” determining a neural network parameterization using one-hot encoding and the reservoir graph network, wherein the neural network parameterization comprises object data, sender relation data, receiver relation data, and relation information; generating a first graph neural network based on the reservoir graph network, wherein the first graph neural network is generated using the neural network parameterization407602810Application No. 16/900,050Docket No.: 18733-101001 Amendment dated March 4, 2022 Reply to Office Action of November 5, 2021”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-0328. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M.K.I
Primary Examiner
Art Unit 2864



/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2864